State Examiner and Inspector's — Depository Account The State Examiner and Inspector may legally receive and deposit funds in his depository account by virtue of his duties set forth in 62 O.S. 261 [62-261] (1961) and 74 O.S. 212 [74-212] (1961), and may deposit and disburse the same upon his voucher in accordance with 62 O.S. 7.2 [62-7.2] (1961) and 62 O.S. 7.4 [62-7.4] (1961).  The Attorney General has under consideration your letter of February 21, 1968, requesting an opinion. On the first page of your letter you state the facts as follows: "The State Examiner and Inspector has, for a number of years, maintained a depository account in the State Treasury to receive and disburse cashier's checks issued by any state or national bank in this state, made payable to the State of Oklahoma or any agency thereof, and said cashier's checks have not been presented for payment and paid by the bank of issue within three (3) years from the date of issuance, as set forth in 62 O.S. 261 [62-261] (1961).  "Also, when audits are made by the State Examiner and Inspector of the books and fiscal accounts of cities or towns, as authorized by 74 O.S. 212 [74-212] (1961), said section requires that a warrant be drawn to pay the cost of such audits and delivered to the State Examiner and Inspector, who places the same in his depository account and pays same by voucher drawn against said depository account, to the person making the audit." You ask: "May the State Examiner and Inspector legally receive and deposit funds in his depository account for the purpose mentioned, and disburse the same upon his voucher in accordance with 62 O.S. 7.4 [62-7.4] (1961)?" 62 O.S. 7.4 [62-7.4] (1961), provides as follows: "All withdrawals of money from the official depository shall be made on the voucher of the authority making such deposit and shall be payable at the State Treasury and when presented for payment shall be charged against the official depository account designated, and shall, when redeemed by the State Treasurer, be delivered monthly to the State Budget Director and receipted for by him." 62 O.S. 7.2 [62-7.2] (1961), provides as follows: "The Budget Director with the approval of the State Examiner and Inspector and the State Treasurer, shall authorize state agencies to maintain official depository accounts in the State Treasury for funds of a trust or agency relationship, including auxiliary enterprises and organized activities, which shall be disbursed on vouchers issued by the state agency concerned to accomplish the purposes for which the funds were intended; all other funds shall be maintained as treasury funds. All such vouchers shall be signed by an authorized person designated to the State Treasurer, and countersigned by the principal fiscal officer of the agency or institution, and no voucher shall be paid by the Treasurer without such signature and countersignature. The form of all such vouchers will be prescribed by the State Treasurer and printed by and at the expense of the state agency concerned. No voucher shall be paid by the State Treasurer unless it is on the prescribed form." Oklahoma Constitution, Article VI, Section 19 provides as follows: "The State Examiner and Inspector must have had at least three years' experience as an expert accountant; his duties shall be, without notice to such treasurer, to examine the State and all County Treasurers' books, accounts, and cash on hand or in bank at least twice each year, and publish his report as to every such Treasurer once each year. For the purpose of such examination he shall take complete possession of such Treasurer's office. He shall also prescribe a uniform system of book-keeping for the use of all Treasurers. Other duties and powers may be added by law." 62 O.S. 7.2 [62-7.2] (1961), permits state agencies to maintain official depository accounts in the State Treasury for funds of a trust or agency relationship, including auxiliary enterprises and organized activities, which shall be disbursed on vouchers issued by the state agency concerned to accomplish the purpose for which the funds were intended. 62 O.S. 7.4 [62-7.4] (1961), provides for the withdrawal of monies from the official depository on voucher of the authority making such deposit.  62 O.S. 261 [62-261] and 74 O.S. 212 [74-212] (1961), both concern themselves with the duty of the State Examiner and Inspector to receive and disburse funds. These funds are "funds of a trust or agency relationship, including auxiliary enterprises and organized activities" as set forth in the above quoted section.  It is therefore the opinion of the Attorney General that the State Examiner and Inspector may legally receive and deposit funds in his depository account by virtue of his duties set forth in 62 O.S. 261 [62-261] (1961), and 74 O.S. 212 [74-212] (1961), and may deposit and disburse the same upon his voucher in accordance with 62 O.S. 7.2 [62-7.2] and 62 O.S. 7.4 [62-7.4] (1961).  (W. Howard O'Bryan Jr.)